

[titn2015131ex1066image1.gif]
AMENDMENT NO.1 TO THE AMENDED AND RESTATED INVENTORY SECURITY AGREEMENT
    
This Amendment No. 1 to the Amended and Restated Inventory Security Agreement
(the “Amendment”) is entered into effective as of April 1, 2015 by and between
Titan Machinery, Inc., (“Debtor”) and Agricredit Acceptance LLC (“Secured
Party”) (each a “Party” and collectively the “Parties”).


The Parties entered into the Amended and Restated Inventory Security Agreement
dated October 31, 2013 (the “Agreement”) and now desire to amend the Agreement
to revise financial covenants and definitions to the Agreement, all as set forth
below.


NOW THEREFORE, INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
covenants and agreements contained herein, the Parties agree as follows:


1.
Integration. Except as amended herein, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement.



2.
Amendment. The Agreement shall be amended as follows:



2.1 Exhibit A, List of Approved Locations, to the Agreement is hereby deleted in
its entirety and replaced with the corresponding Exhibit A attached to this
Amendment.


2.2 Exhibit B, Definitions, to the Agreement is hereby deleted in its entirety
and replaced with the corresponding Exhibit B attached to this Amendment.


2.3 Exhibit C, Financial Covenants, to the Agreement is hereby deleted in its
entirety and replaced with the corresponding Exhibit C attached to this
Amendment.


2.4 Exhibit D, Form of Compliance Certificate, to the Agreement is hereby
deleted in its entirety and replaced with the corresponding Exhibit D attached
to this Amendment.


2.5 The term “Fixed Charge Coverage Ratio” is hereby deleted throughout the
Agreement and replaced with “Consolidated Fixed Charge Coverage Ratio.”


2.6 Paragraph (p) of Section 6 of the Agreement is hereby deleted and replaced
with the following:


“(p)    provide, as soon as possible but not later than one hundred twenty (120)
days after the end of each Fiscal Year of Debtor, forecasts prepared by the
management of Debtor, in form satisfactory to Secured Party, of consolidated
balance sheets and statements of income or operations and cash flows for Debtor
and its Subsidiaries for the immediately following Fiscal Year;”


3.
Miscellaneous. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which will constitute an original, but which
collectively will form one and the same instrument. This Amendment constitutes
the final agreement between the Parties and is the exclusive expression of the
Parties’ agreement on the matters contained herein. All earlier and
contemporaneous negotiations and agreements between the Parties on the matters
contained herein are expressly merged into and superseded by this Amendment. Any
modification or additions to the terms of this Amendment must be in a written
agreement identified as an amendment and executed by both Parties.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth on the first page of this Amendment.
[debtorsignature1.jpg]


Titan Machinery, Inc.,


[securedpartysignature.jpg]


Agricredit Acceptance LLC, 
At: 8001 Birchwood Court, Johnston, IA 50131
Debtor
/s/ Ted O. Christianson, Treasurer
/s/ Todd R. Cate
Authorized Signature
Authorized Signature
Ted O. Christianson
3/30/15
Todd R. Cate VP Operations 4/13/15
Print Name & Title
Date
Print Name & Title
Date




--------------------------------------------------------------------------------



EXHIBIT B


Definitions


As used herein, the following terms shall have the following defined meanings:


1.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in: (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of 50% or more of
the Capital Securities of any Person, or otherwise causing any Person to become
a Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).



2.
“Administrative Agent” means Wells Fargo Bank, National Association, under the
Wells Fargo Credit Agreement.



3.
“Attributable Debt” means, on any date of determination:  (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.



4.
“Capital Expenditures” means all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of capital
leases that is capitalized on the balance sheet of such Person including in
connection with a sale-leaseback transaction) by such Person for the acquisition
or leasing of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that are
required to be capitalized under GAAP on a balance sheet of such Person, but
specifically excluding any Equipment purchased by a Loan Party for lease or
rental to others.  For purposes of this definition:  (a) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment owned by such Person thereof or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price minus the credit granted by the seller of such equipment for such
equipment being traded in at such time, or the amount of such proceeds, as the
case may be; and (b) neither an acquisition to the extent made with the proceeds
of a Disposition in accordance with Section 2.05(c)(i) of the Wells Fargo Credit
Agreement, as amended nor an Acquisition complying with Section 7.02(e) of the
Wells Fargo Credit Agreement, as amended shall constitute a “Capital
Expenditure.”



5.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date of this Agreement, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest
or rights or options to obtain such ownership interest.



6.
“Cash Equivalents” means, as to any Person:  (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (but only so long as the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition; (b) securities issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than ninety days
from the date of acquisition and having one of the two highest ratings from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.; (c)
domestic and Eurodollar certificates of deposit, time or demand deposits or
bankers’ acceptances maturing within six months after the date of acquisition
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by:  (i) any Lender (as defined in the Wells Fargo Credit Agreement);
and (ii) any commercial bank organized under the laws of the United States or
any state thereof or the District of Columbia having combined capital and
surplus of not less than $250,000,000; (d) repurchase obligations with a term of
not more than thirty days for underlying securities of the types described in
clause (a) and (b) of this definition entered into with any bank meeting the
qualifications specified in clause (c) of this definition; (e) commercial paper
issued by the parent corporation of any Lender or any commercial bank (provided
that the parent corporation and the bank are both incorporated in the United
States) having capital and surplus in excess of $250,000,000 and commercial
paper issued by any Person incorporated in the United States, which commercial
paper is rated at least A-1 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-1 or the equivalent thereof by Moody’s Investors
Service, Inc., and in each case maturing not more than ninety days after the
date of acquisition by such Person; and (f) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (a) through (e) of this definition.



7.
“Chattel Paper” shall have the meaning given to it in Section 3 of the
Agreement.






--------------------------------------------------------------------------------



8.
“Collateral” shall have the meaning given to it in Section 3 of the Agreement.



9.
“Consolidated EBITDAR” means, for any period, for Debtor and its Subsidiaries on
a consolidated basis, the sum of (without duplication): (a) Consolidated Net
Income for such period; plus (b) Consolidated Interest Expense (net of interest
income) for such period to the extent included in the determination of such
Consolidated Net Income; plus (c) all amounts treated as expenses for such
period for depreciation and amortization, but in each case only to the extent
included in the determination of such Consolidated Net Income; plus
(d) Consolidated Rent Expense; plus (e) income tax expense related to income
made by the Debtor and its Subsidiaries; plus (f) Consolidated Rent-to-Own
Expense; plus (g) non-cash restructuring charges to the extent included in the
determination of Consolidated Net Income; plus (h) extraordinary losses to the
extent included in the determination of Consolidated Net Income; plus (i)
non-cash goodwill and intangible asset impairment charges to the extent included
in the determination of Consolidated Net Income; minus (j) extraordinary gains
to the extent included in the determination of Consolidated Net Income; minus
(k) non-cash restructuring gains to the extent included in the determination of
Consolidated Net Income.



10.
“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of a fiscal
quarter, for the period consisting of the four consecutive Fiscal Quarters
ending on such date, subject to Section 1.02(h) of the Wells Fargo Credit
Agreement, as amended, the ratio of: (a) the sum for such period of (without
duplication): (i) Consolidated EBITDAR; minus (ii) all payments in cash for
taxes related to income made by Debtor and its Subsidiaries; minus (iii) Capital
Expenditures actually made in cash by Debtor and its Subsidiaries (net of any
insurance proceeds, condemnation awards or proceeds relating to any financing
with respect to such expenditures); minus (iv) Restricted Payments paid in cash
by Debtor; to (b) the sum for such period of (without duplication): (i) the cash
portion of Consolidated Interest Expense; plus (ii) Consolidated Rent Expense;
plus (iii) without duplication, all required (scheduled and mandatory)
repayments of Debt (including with respect to Debt that is a capital lease);
plus (iv) cash restructuring charges.



11.
“Consolidated Interest Expense” means, for any period, for Debtor and its
Subsidiaries on a consolidated basis, the sum of (without duplication):  (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets during such period; plus (b) all
payments made under interest rate Swap Contracts during such period to the
extent not included in clause (a) of this definition; minus (c) all payments
received under interest rate Swap Contracts during such period; plus (d) the
portion of rent expense with respect to such period under capital leases that is
treated as interest in accordance with GAAP.



12.
“Consolidated Net Income” shall mean, for any period, the sum of net income (or
loss) for such period of Debtor and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding any income of any Person if
such Person is not a Subsidiary, except that Debtor’s direct or indirect equity
in the net income of any such person for such period shall be included in such
Consolidated Net Income in accordance with GAAP.



13.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of:  (a) the sum of (i) Consolidated Total Liabilities, minus (ii) the
amount by which Cash Equivalents held by Debtor and its Subsidiaries as of such
date of determination exceed $30,000,000; to (b) Consolidated Tangible Net
Worth.



14.
“Consolidated Rent Expense” means for such period, total rental expenses
attributable to operating leases of the Debtor and its Subsidiaries for real
property on a consolidated basis.



15.
“Consolidated Rent-to-Own Expense” means for any period, the total, for Debtor
and its Subsidiaries on a consolidated basis, non-cash expenses attributable to
the cost of goods sold for retail inventory that is being rented on a
rent-to-own basis.



16.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
Debtor and its Subsidiaries on a consolidated basis, the sum of (without
duplication):  (a) stockholders’ equity; minus (b) treasury stock; minus (c) all
intangible assets, including goodwill, patents, trademarks, trade names,
organization expense, unamortized debt discount and expense, capitalized or
deferred research and development costs, deferred marketing expenses, and other
like intangibles.



17.
“Consolidated Total Liabilities” means as of any date, total liabilities
reflected on the consolidated balance sheet of the Debtor and its Subsidiaries
as of such date prepared in accordance with GAAP.



18.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the




--------------------------------------------------------------------------------



power to vote 12.50% or more of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent.  It is
agreed that Dealer Sites, LLC shall not be deemed to be under common control
with Debtor or other Loan Parties.


19.
“Dealer Note” shall mean a dealer note or other promissory note or writing to
evidence any or all Obligations owed to Secured Party.



20.
“Debt” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the Swap Termination Value
under all Swap Contracts to which such Person is a party; (d) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business not past due for
more than sixty days); (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) the amount of Attributable Debt in respect
of all capital lease obligations and Synthetic Lease Obligations of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make a payment in respect of Disqualified Equity Interests valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guarantees of such Person in respect of any of the foregoing.  For all
purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.



21.
“Disposition” means the sale, assignment, transfer, conveyance, license, lease
or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer, conveyance or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.  The term “Dispose” has a meaning
correlative thereto.



22.
“Disqualified Equity Interest” means any Equity Interest of any Person that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires or mandates payments or
distributions in cash.  The term “Disqualified Equity Interest” shall also
include any options, warrants or other rights that are convertible into
Disqualified Equity Interest or that are redeemable at the option of the holder,
or required to be redeemed.



23.
“Equipment” means Inventory, as defined in Section 3.



24.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Permitted Convertible Debt and Permitted Warrants shall not
constitute Equity Interests of Debtor.



25.
“Fiscal Quarter” shall mean, as of any date of determination with respect to
Debtor, each fiscal quarter occurring during each of Debtor’s Fiscal Years. The
end of a Fiscal Quarter may be referred to as “FQE.”



26.
“Fiscal Year” shall mean the current fiscal year of Debtor. The end of a Fiscal
Year may be referred to as “FYE.”



27.
“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, but not limited to, Financial Accounting
Standards Board (FASB) Standards and Interpretations, Accounting Principals
Board (APB) Opinions and Interpretations, and certain other accounting
principles which have substantial authoritative support.



28.
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary




--------------------------------------------------------------------------------



obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect:  (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation; (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation; or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part).  The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


29.
“Inventory” shall have the meaning given to it in Section 3 of the Agreement.



30.
“Invoice” means any and all written or electronic evidences of indebtedness or
obligations arising out of the order, acceptance, purchase, acquisition,
billing, shipment and receipt of any inventory or equipment, including, without
limitation, order, acceptances, billing invoices, promissory notes, mortgages,
and all instruments and documents evidencing or securing the related
indebtedness owed by Debtor on account of such inventory or equipment.



31.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).



32.
“Loan Parties” means, collectively, Debtor and any Person who executes a
Guarantee on behalf of the Debtor.



33.
“Obligations” shall mean all obligations of payment under this Agreement as well
as under any other agreement (whether now or hereafter in effect) between Debtor
and Secured Party (all of the foregoing is collectively referred to as the
“Obligations”).



34.
“Permitted Call Options” means any convertible bond hedge transactions, call
options or capped call options relating to Debtor’s Equity Interests (regardless
of whether settled in cash or in Equity Interests) that are purchased by Debtor
substantially contemporaneously with the issuance of any Permitted Convertible
Debt.



35.
“Permitted Convertible Debt” means any Debt permitted by Section 7.03 of the
Wells Fargo Credit Agreement, as amended, that is convertible into Equity
Interests of Debtor and/or cash in lieu thereof.



36.
“Permitted Warrants” means any call options relating to Debtor’s Equity
Interests (regardless of whether settled in cash or in Equity Interests) that
are sold by Debtor substantially contemporaneously with the issuance of any
Permitted Convertible Debt.



37.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust, cooperative
or other business entity, unincorporated organization, or government or any
agency or political subdivision thereof.



38.
“Purchase Price” means, with respect to any Invoice or related inventory or
equipment means the Invoice “finance amount” provided for under the applicable
Wholesale Financing Plan or the net purchase price for such related inventory or
equipment in the absence of a Wholesale Financing Plan applicable to such
Invoice.



39.
“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, (c) any payment of
principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Debt of such Person, which is subordinated to the
payment of the Obligations pursuant to a Subordination Agreement acceptable to
the Administrative Agent, in violation of any subordination provisions
applicable thereto (it being acknowledged that payments that are not restricted
by the subordination provisions applicable thereto are not Restricted Payments),
(d) the acquisition for value by such Person of any Equity Interests issued by
such Person or any other Person that Controls such Person and (e) with respect
to clauses (a) through (d), any transaction that has a substantially similar
effect; provided that payments in respect of the purchase of Permitted Call
Options shall not constitute Restricted Payments.




--------------------------------------------------------------------------------





40.
“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of and acceptable to the Administrative Agent and
Lender and acknowledged by the Debtor.



41.
“Subordinated Creditor” means each Person now or in the future who agrees to
subordinate indebtedness of the Debtor held by that Person to the payment of the
Obligations.



42.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, provided that Subsidiaries of Debtor shall be limited to such
entities whose financial statements are consolidated with the Debtor’s financial
statements in accordance with GAAP or with respect to which more than 50.00% of
the Equity Interests therein are owned directly or indirectly by Debtor.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Debtor.



43.
“Swap Contract” means:  (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).



44.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts:  (a) for any date on or after the
date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s); and
(b) for any date prior to the date referenced in clause (a) of this definition,
the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts.



45.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
either:  (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).



46.
“Total Assets” means the sum of all assets as presented in the balance sheet in
Debtor’s most recent consolidated financial statements.



47.
“Utilization Rate” means the Debtor’s average daily outstanding principal
balance for the previous three months, over that portion of Debtor’s uncommitted
credit facility in which Secured Party has obtained participating lenders.



48.
“Vendor” means a manufacturer or distributor of Inventory.




--------------------------------------------------------------------------------



EXHIBIT C


Financial Covenants


1.
Consolidated Net Leverage Ratio. As measured at the end of each fiscal quarter
of Debtor, the Debt of Debtor shall not exceed the Consolidated Net Leverage
Ratio of Debtor by a ratio of greater than:

Applicable Calendar Quarter(s):
Maximum Debt to Consolidated Net Leverage Ratio:
FYE January 31, 2015 and each Fiscal Quarter thereafter
3.00 to 1.00



If the Debt to Consolidated Net Leverage Ratio exceeds the applicable ratio set
forth above, this shall constitute an Event of Default.


2.
Minimum Consolidated Fixed Charge Coverage Ratio. As measured at the end of each
fiscal quarter of Debtor on a trailing twelve (12) month basis, the Consolidated
Fixed Coverage Charge Ratio shall exceed:



Applicable Calendar Quarter(s):
Minimum Consolidated Fixed Charge Coverage Ratio:
FQE October 31, 2014 and each Fiscal Quarter thereafter
1.25 to 1.00



If the Minimum Consolidated Fixed Charge Coverage Ratio is less than the
applicable ratio set forth above, this shall constitute an Event of Default.


3.
Acquisitions. Debtor shall not acquire any Capital Securities in a Person, or
acquire all or substantially all of the assets of a Person (including without
limitation assets comprising all or substantially all of an unincorporated
business unit or division of any Person) for consideration in excess of ten
percent (10%) of the Debtor’s Total Assets in any single Acquisition or series
of related Acquisitions and twenty percent (20%) of the Debtor’s Total Assets
for all acquisitions in a fiscal year, except if approved in writing by Secured
Party (any such approved acquisition or acquisitions, being a “Permitted
Acquisition”).



4.
Distributions. Debtor shall not, without the prior written consent of Secured
Party, make any distributions to the shareholders of Debtor; provided, however,
(a) so long as no Event of Default exists prior to or immediately following such
action or otherwise results from such action, Debtor may declare or pay cash
dividends to its shareholders in an amount not to exceed 50% of Debtor’s
Consolidated Net Income for the then trailing four (4) quarters, and (b) in lieu
of issuing stock to participants in the Debtor’s restricted stock plan, pay the
associated tax liability with other stock issued.


















--------------------------------------------------------------------------------





EXHIBIT D


Form of Compliance Certificate


TO: Agricredit Acceptance LLC (“Secured Party”), its affiliates, related parties
and participants
 
Pursuant to that certain Amended and Restated Inventory Security Agreement dated
October 31, 2013, as amended, (the “ISA”) by and between Titan Machinery Inc., a
Delaware corporation (the “Debtor”), and Secured Party, the Debtor hereby:
 
A.   Repeats and reaffirms to Secured Party each and all of the representations
and warranties made by Debtor in the ISA; the Amended and Restated Wholesale
Financing Plan, as amended; and the agreements related thereto, and certifies to
the Secured Party that each and all of said warranties and representations are
true and correct as of the date hereof; and
 
B.   Represents, warrants and certifies that the following computations of
financial covenants and tests contained in the ISA and related documents are
true, correct, complete and accurate as follows:


1.
Debt to Consolidated Net Leverage Ratio. As measured at the end of each fiscal
quarter, the Debt of Debtor shall not exceed the Consolidated Net Leverage Ratio
of Debtor by a ratio of greater than:



Applicable Calendar Quarter(s):
Maximum Debt to Consolidated Net Leverage Ratio:
FYE January 31, 2015 and each Fiscal Quarter thereafter
3.00 to 1.00



Debtor’s Debt to Consolidated Net Leverage Ratio Calculation:
 
 
(a) Consolidated Total Liabilities, minus
$
 
(b) Cash Equivalents that exceed $30,000,000
$
 
Total
$
 
 
 
 
(c) Consolidated Tangible Net Worth
 
 
 Consolidated Net Leverage Ratio
 (a) minus (b), divided by (c)


=
 



 2. Minimum Consolidated Fixed Charge Coverage Ratio.  As measured at the end of
each fiscal quarter of Debtor on a trailing twelve (12) month basis, the
Consolidated Fixed Coverage Charge Ratio shall exceed:


Applicable Calendar Quarter(s):
Minimum Consolidated Fixed Charge Coverage Ratio:
FYE January 31, 2015 and each Fiscal Quarter thereafter
1.25 to 1.00



Debtor’s Minimum Consolidated Fixed Charge Ratio Calculation:
 
 
(a) Consolidated EBITDAR
$
 
(b) all payments in cash for taxes related to income
$
 
(c) Unfinanced Capital Expenditures
$
 
(d) Restricted Payments
$
 
(e) Consolidated Interest Expense
$
 
(f) Rent Expense
$
 
(g) Interest Expense
$
 
(h) debt payments
$
 
(i) cash restructuring charges
$
 
(j) Consolidated Fixed Charge Coverage Ratio
 
 
((a) minus ( b) minus (c) minus ( d)), divided by (e + f + g +h + i)


=
 






--------------------------------------------------------------------------------



C.  Without diminishing or decreasing the importance of any other covenants,
representations and warranties, the following covenants, representations and/or
warranties are true, correct, complete and accurate:


1.
Acquisitions.  Debtor has not acquired any Capital Securities in a Person, or
acquired all or substantially all of the assets of a Person (including without
limitation assets comprising all or substantially all of an unincorporated
business unit or division of any Person) for consideration in excess of ten
percent (10%) of the Debtor’s Total Assets in any single Acquisition or series
of related Acquisitions and twenty percent (20%) of the Debtor’s Total Assets
for all acquisitions in a fiscal year, except if approved in writing by Secured
Party.



2.
Distributions. Debtor has not, unless the action was approved in writing by
Secured Party, made any distributions to the shareholders of Debtor, except that
Debtor may have, (a) so long as no Event of Default existed prior to or
immediately following such action or otherwise resulted from such action,
declared or paid cash dividends to its shareholders in an amount not to exceed
50% of Debtor’s Consolidated Net Income for the then trailing four (4) quarters,
and (b) in lieu of issuing stock to participants in the Debtor’s restricted
stock plan, paid the associated tax liability with other stock issued.



All capitalized terms not defined herein shall have the meaning ascribed to them
in the ISA, as amended.
 
The undersigned confirms the accuracy of all statements made above as of the
date set for the below.


[debtorsignature1.jpg]
Titan Machinery, Inc.
Debtor
 
Authorized Signature


                                                               
Print Name & Title
Date




--------------------------------------------------------------------------------



EXHIBIT A


Titan Machinery, Inc. dealership locations as of March 1, 2015
Address 1
Address 2
City
State
Zip
5055 East Hwy 12
 
Aberdeen
SD
57401
4411 East Hwy 12
 
Aberdeen-HC CLARK
SD
57401
2491 State Hwy 200
 
Ada
MN
56510
77847 209th St
 
Albert Lea
MN
56007
6613 Edith Blvd
 
Albuquerque
NM
87113
403 S STATE HWY 31
 
Anthon
IA
51004
410 MAIN ST
 
Arthur
ND
58006
502 W High St
 
Avoca
IA
51521
5248 JACKRABBIT LANE
 
Belgrade
MT
59714
1728 OLD HARDIN ROAD
 
Billings
MT
59101
2700 Overland Ave
 
Billings
MT
59102
1500 INDUSTRIAL DRIVE
 
Bismark
ND
58501
2116 75th Street
PO Box 298
Blairstown
IA
52209
7087 S. 4th Ave
 
Bowdle
SD
57428
80 Shire Trail
 
Bozeman
MT
59718
11203 SD Hwy 27
 
Brtitton
SD
57430
12051 S. East Street West Hwy 2
 
Broken Bow
NE
68822
1100 W COYOTE AVE
 
Casper
WY
82601
1701 Governors Drive
 
Casselton
ND
58012
4250 Grain Lane
 
Center Point
IA
52213
459 Hwy 59 South
 
Cherokee
IA
51012
459 Hwy 59 South
 
Cherokee-Outlet
IA
51012
707 EAST FOX FARM ROAD
 
Cheyenne
WY
82007
4005 7TH AVE NORTH
 
Clear Lake
IA
50428
120 Troy Hill Rd
 
Colorado Springs
CO
80916
5750 Fairfax street
 
Commerce City
CO
80002
500 INGERSOLL AVE
 
Crookston
MN
56716
3136 76th Street West
 
Davenport
IA
52806
2290 54TH AVE NE
 
Des Moines
IA
50313
379 Energy Dr.
 
Dickinson
ND
58601
3806 E US HWY 12
 
East Helena
MT
59635
27062 US Highway 59
 
Elbow Lake
MN
56531
4001 38TH ST SW
 
Fargo (Constr)
ND
58104
3453 7th Ave Ste D
 
Fargo
ND
58102
3401 32ND AVE S
 
Fargo Tractor
ND
58103
2096 College Way
 
Fergus Falls
MN
56537
2515 E Mulberry
 
Fort Collins
CO
80521
3701 West Hwy 30
 
Fremont
NE
68025
47212 Gallatin Road
 
Gallatin
MT
59730
4802 S. GARNER LAKE ROAD
 
Gillette
WY
82718
315 Hwy 28
 
Graceville
MN
56240
1601 NORTH WASHINGTON STREET
 
Grand Forks
ND
58203
3700 WEST 2ND STREET
 
Grand Island
NE
68803




--------------------------------------------------------------------------------





3721 West Highway 2
 
Grand Island
NE
68803
1215 38TH ST. N
 
Great Falls
MT
59405
2114 State Hwy 92 West
PO Box 80
Greenfield
IA
50849-0080
23604 DIAGONAL ROAD
 
Grundy Center
IA
50635-0337
1660 SOUTH BALTIMORE
 
Hastings
NE
68901-7784
9600 East 104th Ave
 
Hendersen
CO
80640
4311 Haines Rd
 
Hermantown
MN
14375
Hwy 14 & 47
PO Box 159
Highmore
SD
57345
525 Commercial St NE
 
Highmore
SD
57345
302 US Hwy 14
 
Highmore
SD
57345
11240 ROAD 731
BOX 556
Holdrege
NE
68949-0556
1701 US Hwy 14 West
 
Huron
SD
57350
73893 332nd Ave
PO BOX 1271
Imperial
NE
69033
1810 26th Ave W
 
Jamestown
ND
58402
714 3RD AVE
BOX 548
Kearney
NE
68848-0548
112 Hwy 140 North
 
Kingsley
IA
51028
350 Main Ave South
 
Kintyre
ND
58549-4905
212 N Main Ave
PO Box 260
Kulm
ND
58456-0260
N 1626 Wuensch Rd
 
La Crosse
WI
54601
1100 Hwy 13 East
PO Box 96
LaMoure
ND
58458-0096
16897 MADISON AVE
 
Le Mars
IA
51031
75481 ROAD 435
 
Lexington
NE
68850
15450 Hwy 11
 
Lidgerwood
ND
58053-9702
6310 NORTH 56TH STREET
 
Lincoln
NE
68504
6930 Hwy 32 S
PO Box 393
Lisbon
ND
58054-0393
2123 Memorial Hwy
 
Mandan
ND
58554
2932 Hwy 23
 
Marshall
MN
56258
1201 N Hwy 59
 
Marshall
MN
56258
1101 MAIN STREET
 
Mayville
ND
58257
1601 N Hwy 83
 
McCook
NE
69001
1202 SOUTH DAKOTA STREET
 
Milbank
SD
57252
1410 North Broadway Ave
 
Miller
SD
57362
5015 HWY 2 EAST
 
Minot
ND
58701
7580 HWY 10 WEST
 
Missoula
MT
59808
I-94 and Co Rd 11
PO Box 1286
Moorhead
MN
56561
3456 70th So. S. Glyndon
PO Box 978
Moorhead-Outlet
MN
56561-1286
1900 RODEO ROAD
 
North Platte
NE
69101
3827 42ND ST SOUTH
 
Omaha
NE
68107
919 U Street
 
Ord
NE
68862
2350 Hwy 23 S
PO Box 1024
Oskaloosa
IA
52577
408 SE 9th St
PO Box 259
Pella
IA
50219
1411 N 27th Ave
 
Phoenix
AZ
85009
29315 East Hwy 14
 
Pierre
SD
57501
1402 Hwy 75 South
 
Pipestone
MN
56164
620 W. 7th St.
 
Platte
SD
57369
1741 Deadwood Ave
 
Rapid City
SD
57702
1441 Deadwood Ave
 
Rapid City
SD
57702




--------------------------------------------------------------------------------




17190 N HWY 281
PO Box 500
Redfield
SD
57169
1820 EAST BRIDGE ST
 
REDWOOD FALLS
MN
56283-0379
14375 James Rd
 
Rogers
MN
55374
1118 3rd St NW
 
Roseau
MN
56751
15125 South Robert Trail
 
Rosemount
MN
55068
6340 HWY 101
 
Shakopee
MN
55379
33952 FRELONG DRIVE
 
Sioux City
IA
51108
5601 Harbor Dr
 
Sioux City
IA
51111
33952 FRELONG DRIVE
 
Sioux City
IA
51108
4201 N CLIFF AVE
 
Sioux Falls
SD
57104
6308 West 12th St
 
Sioux Falls
SD
57104
17108 US Hwy 59 North
PO Box 657
Thief River Falls
MN
56701
1701 W GRANT ROAD
 
TUCSON
AZ
85745
110 S. Chestnut St
PO Box 27
Wahoo
NE
68066
7955 179th Ave SE
 
Wahpeton
ND
58075
17805 Highway 13 West
 
Richland - Wahpeton
ND
58074
3301 9th Ave SE
PO Box 1570
Watertown
SD
57201-1570
3934 9th Ave SE
 
Watertown
SD
57201
2801 4TH ST SW
 
Waverly
IA
50677
602 CENTENNIAL RD
 
Wayne
NE
68787
3093 220th Street
 
Williams
IA
50271
13954 W Front Street
 
Williston
ND
58801
7250 GREENRIDGE ROAD
 
WINDSOR
CO
80550
207 S Borud St
 
Winger
MN
56592
117 N Centennial St
PO Box 399
Wishek
ND
58495-0399
 
 
Cedar Rapids
IA
 
 
 
Columbia Falls/Kalispell
MT
 
 
 
Marshall-CE
MN
 
2503 5th Ave South
PO Box 3044
Fargo
ND
58108-3044
644 East Beaton Dr
 
West Fargo
ND
58078-2648


        

--------------------------------------------------------------------------------




[a1inventorysecurityagram001.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram002.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram003.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram004.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram005.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram006.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram007.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram008.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram009.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram010.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram011.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram012.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram013.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram014.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram015.jpg]

        

--------------------------------------------------------------------------------




[a1inventorysecurityagram016.jpg]

        